Citation Nr: 0319611	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972, and from May 1974 to October 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
of the RO that denied service connection for a skin disorder 
as due to herbicide exposure.  The appellant was sent notice 
of this decision in March 1999.  A notice of disagreement 
(NOD) was received in April 1999 and the RO issued a 
statement of the case (SOC) in October 1999.  A substantive 
appeal was received from the appellant in October 1999.  

In January 2001, the Board remanded this matter to the RO for 
additional development.  After accomplishing the requested 
development, the RO continued the denial of the claim; hence, 
it has been returned to the Board for further appellate 
consideration.

The veteran testified during a hearing held before RO 
personnel in February 2000; the transcript of that hearing 
has been made part of the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran is presumed to have been exposed to 
herbicides-Agent Orange-during his service in Vietnam, 
there is no medical evidence of chloracne within the 
applicable presumptive period.

3.  The veteran experienced a skin rash in service, and the 
record includes a medical opinion that current prurigo 
nodularis is as least as likely as not  related to service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for a skin condition, prurigo 
nodularis, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection, the Board finds all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1995).  

II.  Background

The veteran served as a medic in Vietnam for part of his 
military service.  Service medical records contain a single 
annotation indicating that the veteran suffered from a rash 
on his shoulders.  The report of separation exam given at the 
end of the veteran's service did not indicate any evidence of 
skin abnormalities. 

Private outpatient records indicated that the veteran has 
suffered from some type of skin problems post service.  
During an April 1997 visit to Western Rockingham Family 
Medicine, the veteran was noted to have scaly areas on his 
forearm that had been present for several months.  Skin 
postules were also present. 

A private doctor, in a March 1999 statement, concluded that 
the veteran was suffering from a skin disorder that was 
consistent with chloracne.  The doctor indicated that as a 
result of the veteran's history and the appearance of a 
periodic rash, the diagnosis of chloracne was a strong 
possibility.

The veteran was afforded a VA examination in June 1999, at 
which time he stated that he felt that he was exposed to 
Agent Orange sometime during service and had developed 
chloracne as a result of this exposure.  The veteran stated 
that he treated himself with various ointments and other 
antibiotics but that these treatments went undocumented since 
he was a medic during his time in service and was surrounded 
by doctors and other medical personnel and thus had easy 
access to frequent medical care.  The examiner noted that the 
service medical records revealed that  the veteran suffered 
an infection to his right arm where he was treated with 
Keflex.  As to current problems, the veteran indicated that  
he was mainly symptomatic when these lesions developed and 
experienced burning and pain.  The lesions started out as 
small bumps and pimples then became larger with resulting 
liquid pus drainage.  The lesions also caused itchiness, 
according to the veteran, and lasted from 90 days to over a 
year.  

On physical exam, the veteran had flesh colored nodules with 
lichenification on his scalp.  Similar lesions were found on 
his dorsal forearms, where some of the papules were larger 
than plaques.  Broken off hairs and excoriations were also 
seen as well.  The veteran's legs were in the same condition 
as his forearms.  The examiner noted that there was crusting 
on these lesions.  The examiner also noted scarring on the 
veteran's dorsal forearms.  

Although the examiner concluded that there was no evidence of 
chloracne present, he stated that the patient may have had 
chloracne in the past since this type of condition is 
expected to last five to six years after exposure to the 
inciting chemical.  The examiner stated that it was 
impossible to conclude based on physical examination whether 
the veteran had chloracne on that day.  However, he noted 
that it was within the realm of possibilities that the 
veteran had chloracne in the past and that this had led to 
the condition of the veteran having prurigo nodularis, at the 
time of examination. The examiner diagnosed prurigo nodularis 
and picker's nodules.

During his February 2000 RO hearing, the veteran testified 
that a friend of his saw lesions on his body and informed him 
that they might be related to Agent Orange exposure.  The 
veteran testified that since he was part of a medical staff 
during his tour of duty, he had frequent access to ointments 
to treat his skin condition whenever they arose and thus 
never thought documentation was necessary.  The veteran 
testified that the lesions would appear as boils that contain 
clear yellowish fluid in them, and that they were painful and 
eventually erupted on their own.  The veteran stated that 
once they erupted, the surrounding skin would become 
irritated.  He testified that he gets these lesions on his 
face, arms and legs. Because the lesions run in cycles, the 
veteran indicated that he'll get them for three or four 
months and then they would clear up.  The veteran also 
testified that he felt that the doctors did not examine him 
properly during his previous VA examination.  He testified 
that on his examination date, the lesions and boils were 
receding, since it was the end of the cycle and thus the 
examining doctors did not clearly see his skin condition.  
The veteran asked the doctors if he should return when the 
lesions resurfaced again.  The doctor stated it was not 
necessary.  The veteran further testified that he had been 
getting these reoccurrences more often as he ages.  In his 
testimony, the veteran also made reference to a private 
doctor's diagnosis of chloracne, stating the private doctor 
believed that his skin condition was related to Agent Orange 
exposure.  

In accordance with the January 2001 remand from the Board, 
the veteran underwent a second VA examination on May 2002.  
The veteran indicated to the examiner that he started having 
symptoms of what was later to be diagnosed as chloracne while 
in military service.  He continued to have symptoms that were 
consistent with this diagnosis.  The veteran had outbreaks of 
painful pruritic dermatitis on the dorsal aspects of his 
hands and forearms.  These outbreaks had affected his sleep 
due to the pain.  Additionally, the veteran stated his 
professional life had been affected.  Working in sales, the 
veteran had to cancel business appointments when these 
outbreaks occurred, especially when they occurred on his 
face.  

On physical examination, the examiner found excoriated 
erythematous crusted papules and plaques on the dorsal 
aspects of his hands and forearms.  The examination yielded a 
diagnosis indicating the examiner's belief that the veteran 
continued to have symptoms that were most likely related to 
chloracne.  The examiner found the veteran to be suffering 
from prurigo nodularis that was related to his prior history 
of chloracne.


III.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-276411 (May 20, 2003).  See also Notice, 59 Fed. Reg. 
341-346 (1994); 61 Fed. Reg. 57586-57589 (1996).

Pertinent to the veteran's claim, Board notes that on 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, which, among 
other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  See 
Veterans Education and Benefits Expansion Act of 2001 Public 
Law 107-103, 115 Stat. 976 (2001).  As the new provision is 
liberalizing, it is applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App.308., 312-13 (1991).

For a presumption of service connection to be established, 
chloracne must have become manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307 
(a)(6)(ii).

Service connection for disability based on exposure to Agent 
Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that there is no basis 
for granting service connection for chloracne, as a result of 
Agent Orange exposure, on a presumptive basis.  As indicated 
above, the veteran is presumed to have been exposed to Agent 
Orange during his Vietnam service.  However, the medical 
evidence does not definitely establish that the veteran has 
or has had at any time pertinent to the appeal chloracne or 
other acneform disease consistent with chloracne.  Even 
assuming, arguendo, that the veteran has or has had 
chloracne, there is no medical evidence that chloracne was 
present to a compensable degree within one year of the 
veteran's discharge from service.  The first instance where 
chloracne was diagnosed was in February 1999 by a private 
doctor.  Thus, the presumptive provisions do not apply to the 
present situation, since the manifestations of the veteran's 
condition were not within one year of separation of service.   
 
Nonetheless, as indicated above, the veteran may establish 
service connection for his skin disorder through other means.  
The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1044.  Although Combee 
specifically dealt with radiation claims, it also, by 
analogy, would apply to Agent Orange claims.  See Brock, 10 
Vet. App. at  162-64.  Thus, in this case, the veteran may 
establish service connection for his skin disorder with proof 
of actual direct causation, either on the basis of exposure 
to Agent Orange, or other injury or disease in service.

The Board finds that the record does present a basis for a 
grant of service connection for skin disability on a direct 
basis.  The record contains one instance of a skin rash on 
the veteran's shoulders while in service, and the veteran has 
repeatedly asserted that he experienced instances of skin 
rash.  Current medical evidence establishes a diagnosis of 
pruris nodularis/possible chloracne, and the recent VA 
examiner has indicated that there is as least as likely as 
note a nexus between the current disability and the skin rash 
while in service.  Affording the veteran the benefit of the 
doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990)), the Board 
concludes that the criteria for service connection for 
prurigo nodularis, on a direct basis, are met.


ORDER

Service connection for prurigo nodularis is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you


 


